DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/780,927 filed 02/04/2020.

Information Disclosure Statement
The information disclosure statement filed 02/04/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; An FPC integrated capacitance switch, comprising: a transparent flexible substrate made of a resin film and including a sensor unit and a tail portion that extends from an edge of the sensor unit; a plurality of electrodes formed on a first main surface of the transparent flexible substrate and in the sensor unit; a plurality of first electrode wiring lines electrically connected to the plurality of electrodes and collectively formed to extend to the edge located adjacent to the tail portion; a plurality of second electrode wiring lines electrically connected to the plurality of first electrode wiring lines and formed in the tail portion to be arranged in parallel, the second electrode wiring lines being made of a photoresist including conductive particles; an electromagnetic shield formed, on a second main surface that is an opposite surface opposite to the first main surface of the transparent flexible substrate, overlapping in plan view a region including the plurality of electrodes; a pair of first electromagnetic shield wiring lines electrically connected to the electromagnetic shield and formed to extend to the edge located adjacent to the tail portion; a pair of second electromagnetic shield wiring lines electrically connected to the pair of first electromagnetic shield wiring lines and formed in the tail portion to be arranged in plan view outward of a region including the plurality of second electrode wiring lines, the second electromagnetic shield wiring lines being made of a photoresist including conductive particles; and an electromagnetic shield mask formed on the second main surface of the transparent flexible substrate and in the tail portion overlapping in plan view the region including the plurality of second electrode wiring lines, the electromagnetic shield mask including a light-shielding metal film.
          Therefore, claim 1 and its dependent claims 2-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SHERMAN NG/
Primary Examiner, Art Unit 2847